UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2056


GILDETE JOSE CUNHA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 28, 2019                                         Decided: April 24, 2019


Before KING and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Pablo Cabrera, CABRERA & ASSOCIATES, P.A., Apopka, Florida, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Brianne Whelan Cohen, Senior Litigation
Counsel, Matthew A. Spurlock, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gildete Jose Cunha, a native and citizen of Brazil, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s denial of his request for protection under the Convention Against Torture. * We

have thoroughly reviewed the record, including the transcript of Cunha’s merits hearing

and all supporting evidence. We conclude that the record evidence does not compel a

ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012), and that substantial evidence supports the Board’s decision. See Dankam v.

Gonzales, 495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of review).

       Accordingly, we deny the petition for review in part for the reasons stated by the

Board. See In re Cunha (B.I.A. Aug. 13, 2018). We dismiss the petition as to Cunha’s

claim that the immigration judge conducted his hearing in a manner that violated his right

to due process on the ground that he failed to exhaust his administrative remedies before

the Board. See 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631, 638 (4th

Cir. 2008). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            PETITION DENIED IN PART
                                                              AND DISMISSED IN PART


       *
       Cunha does not challenge the denial of his requests for asylum and withholding
of removal and has therefore waived appellate review as to these claims. See Suarez-
Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013).


                                            2